Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s election filed on February 13, 2022. Claims 1-13 are currently pending. Claims 11-13 are withdrawn from further consideration by the examiner as being drawn to a non-elected invention, 37 CFR 1.142(b). Applicant elected with traverse. However, Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. Therefore, the election has been treated as an election without traverse (see MPEP 818.03(a)). The rejections are as stated below. 

Claim Objections
Claims 1-10 are objected to because of the following informalities:
In particular, claim 1, line 1 recites “covert” should rather be “convert”. 
Claim 1, the limitations "…the same transactional attributes…, while the value of the statement... the sum values of the n bits equals to the indication of value in the converted financial statement… the randomized expression… the value and the identity of the coin; the so written digital coins are written in the same way on phone and personal computing devices, in store computers, and in banks and other financial institutions' databases.".  There is insufficient antecedent basis for these limitation in the claim. 


Dependent Claims 2-10 are further rejected as dependent upon a rejected base claim. Furthermore, Applicant is respectfully required to check the remaining claims 2-10 for similar objection under insufficient antecedent basis. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In particular, claim 1 recites language that make it unclear to determine where the preamble of claim 1 ends and the body of the claim starts. The claim should include a preamble separated from the body of the claim by using the phrase “comprising”. Appropriate correction is required. 
Claims 1-3, recite the phrase "regarded as" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required. 



Dependent Claims 2-10 are further rejected as dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for converting financial statements written as a combination of transactional attributes and indication of value to a digital coin featuring the same transactional parameters. 
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of featuring the same transactional attributes, while the value of the statement is written as a string of n bits associated with the digital coin meta data including a value function which indicates a value associated with each of the n bits, such that the sum values of the n bits equals to the indication of value in the converted financial statement; the n bits are regarded as payload; the value function identifies each of the n bits by their order in the payload and regardless of their bit identity, {0,1 }, the bit identities is randomized, the randomized expression of the payload indicates both the value and the identity of the coin; the so written digital coins are written in the same way on phone and personal computing devices, in store computers, and in banks and other financial institutions.
 The claimed system simply describes series of steps for converting financial statements written as a combination of transactional attributes and indication of value to a digital coin featuring the same transactional parameters. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions. In fact, the claims are missing the recitation of a  mathematical calculations” in the 2019 PEG.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim does not recite additional limitation such as one or more memory devices and one or more processors to perform the steps. Accordingly, there are no additional elements to not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, there are no additional elements in the claim. Even if there was a processor/server claimed, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the server as a tool to implement the abstract idea). As such, taking the additional elements individually and in combination there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly 
The analysis above applies to all statutory categories of invention including claim 1.  Furthermore, the dependent claims 2-10 do not resolve the issues raised in the independent claims. 
Depended claims 2-10 do not add limitations that meaningfully limit the abstract idea. Depended claims, recite the digital coins are assembled into a coin collection regarded as a cash register, and where the cash register is associated with operation control software that provides security to the coin, control transmission of digital coins to and from the cash register, and erases at least the payload of any coin that is transferred out of the cash register, copies of the digital coins are prepared where such copies do not contain the payload, and hence while they carry the same accounting information as the copied digital coin, these copies are not regarded as money because they don't carry the payload, the digital coin also includes cryptographic parameters guiding the handling of the coins to be consistent with this cryptographically written guidance which is part of the digital coin, wherein the conversion is done via a system called "mint", and where the mint includes (i) software that determines how to express the value V of the converted financial statement to n bits, each of an indicated value v(i) for i=1,2...n, such that E v(i) for i=1,2,...n will be equal to V:(ii) a randomization source that determines the {0,1 } identities of the n bits of the payload, and (iii) a coin logger into which the software in (i) writes the image of every minted coin, and where: (a) the coin logger comprises a media allowing for write-once, ready-many bit writing, and (b) the coin logger indicates for every bit of the payload of every coin, whether this bit is "alive" namely payable, or "dead" namely it was already paid out, thereby preventing double payment, two financial institutes or more share the services of a joint 
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Dependent claims 2 and 6-10, recite additional element of using a cash register and a software to perform the steps. The cash register in the steps is recited at a high level of generality, i.e., as a generic cash register performing a generic cash register. This generic cash register limitations are no more than mere instructions to apply the exception using generic component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.



The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yen et al. US 20080147563 A1 discloses a system for micropayment utilizing a secret value, a public information, a number base parameter, a bit parameter, and merged one-way hash chains to calculate a root for providing a certificate of a transaction among a customer, a merchant and a service device.

Turk et al. US 20070244812 A1 discloses a system that allows gold to circulate as digital cash through the global computer network (Internet) and/or private communication networks much like cash currently circulates in the physical world.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691